                    Case 1:19-mj-00647-LTW Document FILED
MAGISTRATE'S CRIMINAL MINUTES - COMPLAINT
                                                    6 Filed  08/07/19
                                                          IN OPEN COURTPage 1 of 1
                                                                           DATE: 8/7/19                   2:40 pm

                                                                           TAPE:             FTR Gold

                                                                         TIME IN COURT: 11 Mins.

MAGISTRATE JUDGE JANET F. KING                           COURTROOM DEPUTY CLERK: K. Thornton

CASE NUMBER:               1:19-MJ-647" L>TW             DEFENDANT'S NAME: Akil Jamal Whyte

AUSA: Ryan Huschka                                       DEFENDANT'S ATTY: Caitlyn Wade

USPO / PTR:                                               ) Retained () CJA ( X) FDP () Waived

      Arrest Date

 X Initial appearance hearing held.

      Interpreter sworn:
                                                COUNSEL

 X ORDER appointing Federal Defender as counsel for defendant.                  INITIAL APPEARANCE ONLY.

      ORDER appointing                                                       as counsel for defendant.

      ORDER: defendant to pay attorney's fees as follows:

      ORDER giving defendant to employ counsel.                                    ) Verbal ( ) Order to follow

                                              PRELIMINARY HEARING

      Preliminary hearing seVreset/cont to

x     Defendant WAIVES Extradition.                      X WAIVER FILED

      Preliminary hearing HELD.                                Probable cause found; defendant held to District Court

      Miscellaneous:

                                      BOND/PRETRIAL DETENTION HEARING

      Government motion for detention filed. Pretrial hearing set for

      Temporary Commitment issued. Remanded to USM.

      Bond/Pretrial detection hearing held.
                    ^c,^^
X Governmenfmotion for detention (X ) Granted () Denied ( ) Waived                                 ( ) Withdrawn

      Pretrial detention ordered.             Written order to follow.

      BOND set at                                   NON-SURETY                   SURETY

                        cash                        property                     corporate surety ONLY

      SPECIAL CONDITIONS:



      Bond filed. Defendant released.

      Bond not executed. Defendant to remain in Marshal's custody.

      Motion ( ) verbal to reduce/revoke bond filed.

      Motion to reduce/revoke bond GRANTED                                       DENIED
